Case: 07-10820 Document: 00511445598 Page: 1 Date Filed: 04/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 14, 2011
                                     No. 07-10820
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

REBECCA JACKSON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:07-CR-3-4


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Rebecca      Jackson      was     convicted     of    conspiracy      to   distribute
methamphetamine and was sentenced to 360 months in prison. This court
affirmed Jackson’s sentence on May 16, 2008, and the mandate was issued on
June 9, 2008. In August 2010, Jackson filed a motion in the district court
pursuant to 28 U.S.C. § 2255, in which she asserted that she received ineffective
assistance of counsel because, inter alia, counsel failed to advise her of her right
to seek further review in the Supreme Court. After conducting an evidentiary

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 07-10820 Document: 00511445598 Page: 2 Date Filed: 04/14/2011

                                   No. 07-10820

hearing, the district court found that Jackson’s attorney “did not take
appropriate steps to assure that [Jackson] became aware that her appeal had
been decided against her by [this court], or that the ninety-day period for her to
file a petition for certiorari with the Supreme Court had started to run.”
      Jackson, through appointed counsel, now moves this court to recall its
prior mandate pursuant to Lacaze v. United States, 457 F.2d 1075 (5th Cir.
1972), and to enter a new order and mandate affirming Jackson’s conviction.
      Under this court’s Plan for Representation on Appeal Under the Criminal
Justice Act (the CJA Plan), “[p]romptly after the court of appeals decision issues,
appointed counsel must advise the client in writing of the right to seek further
review by filing a petition for writ of certiorari with the United States Supreme
Court.” CJA Plan, § 6, ¶ 4. We have previously granted § 2255 relief on claims
that appellate counsel failed to advise a defendant of his ability to seek certiorari
review from the Supreme Court. See Lacaze v. United States, 457 F.2d 1075 (5th
Cir. 1972); United States v. Johnson, 308 F. App’x 768 (5th Cir. 2009).
      In light of the district court’s determination that Jackson’s counsel failed
to take appropriate steps to inform Jackson of her right to seek Supreme Court
review, we vacate our original judgment and recall our prior mandate in
Jackson’s direct criminal appeal, and we enter a new judgment reaffirming the
judgment of conviction and direct the issuance of a new mandate. Jackson is
advised of her renewed right to petition the Supreme Court for certiorari to
review our affirmance of her direct appeal.
      Accordingly, the original judgment of this court on direct appeal is
VACATED, and a new judgment is ENTERED reaffirming the judgment of
conviction.




                                         2